REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on August 19, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 2-6, 10, 114, has canceled claims 1, 14-19, 123-130 and has newly added claims 131-137.  
Claims 2-6, 10, 21, 114-122 and 131-137 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a multicolor waveguide holography system that is comprised of an electron beam resist layer on a substrate wherein the electron beam resist is selected with a thickness and optical properties to function as a planar waveguide on the substrate, a grating coupler etched into the planar waveguide of electron beam resist the grating coupler to couple out-of-plane optical radiation of multiple colors into the planar waveguide and a metasurface hologram comprising a two-dimensional array of tunable subwavelength elements tunable between at least two states with different optical properties to decouple each color of the optical radiation conveyed by the planar waveguide for off-plane propagation to form a dynamic multicolor holographic image in free space, as set forth in claim 21.  In a different embodiment, the instant application also recites planar waveguide of the multicolor waveguide holography system may either comprises an optically transparent material on a substrate (claim 114) of just an optical transparent planar waveguide (claim 131).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872